EXHIBIT 10.7(w)
 
 
 
On July 14, 2008, the company determined to pay Elbert L. Thomas, Jr., a retired
executive officer of the company who was named as such in the company’s 2008
proxy statement, $25,000 for consulting work. Mr. Thomas performed that
consulting work for the company in connection with the previously-announced
contract to sell a substantial portion of the company’s mortgage business. Mr.
Thomas ceased to be an executive officer of the company in early 2007, and
retired as an officer and employee in early 2008. Prior to his retirement in
2008, one of Mr. Thomas’ duties had been related to the mortgage business
transaction.
 
This compensation was reported on the company’s Current Report on Form 8-K filed
July 17, 2008.
 